Citation Nr: 1009488	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for right ankle 
instability with post-traumatic arthritis, rated as 20 
percent disabling from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from January 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

Most recently in the case's history, the Board remanded the 
claim to the agency of original jurisdiction (AOJ) in January 
2007 for additional development.  A review of the claims file 
reveals that the AOJ was able to complete the multifaceted 
development request to a great extent.  However, the January 
2007 remand instructions included one specific request to 
obtain any x-ray reports and radiologist notes prepared in 
connection with a March 2006 VA examination.  The March 2006 
examiner referred to this evidence in his report that were 
created the same day, but no x-ray reports or radiologist 
notes were associated with the claims file at that time.  The 
Board found that the evidence in question was deemed in 
constructive possession of VA and it was required to be 
considered by the AOJ prior to a re-adjudication of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Consideration of the March 2006 x-ray reports and radiologist 
notes is particularly important given the salient question of 
whether the Veteran's service-connected right ankle 
disability has been manifested by malunion or nonunion of the 
tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5262) (2009).  This type of possible problem with the 
Veteran's right ankle has been the primary argument of the 
Veteran and his representative concerning their contention 
that an initial rating in excess of 20 percent is warranted 
for the disability.  Notably, in August 2009, the Veteran 
stated that his only wish was to have an examination 
concerning the condition of his leg, which he believes was 
never allowed until 2008 [sic].  He found the examination 
(presumably referring to the March 2006 examination) to be 
thorough and complete and that it included x-rays.  The 
Veteran concluded that if the doctor found no evidence of 
malunion at that time, he will not contest the doctors' 
finding.  

Given that the Board's January 2007 remand instructions 
included the explicit request for the AOJ to obtain and 
consider the x-ray reports and radiologist notes from the 
March 2006 VA examination, the Board finds that the case must 
be remanded to complete this development.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by 
the Board confers on the veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any x-ray reports and 
radiologist notes prepared in connection 
with the VA examination of March 2006.  
Follow the procedures outlined in 
38 C.F.R. § 3.159(c)(2) (2009).  If VA is 
unable to obtain the evidence, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC must 
include consideration of any obtained x-
ray reports and radiologist notes 
prepared in connection with the VA 
examination of March 2006.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

